Citation Nr: 1000361	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for spondylosis of the 
lumbar spine, rated as 10 percent disabling prior to April 
27, 2009, and 20 percent disabling since.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The Veteran had active service from July 1975 to July 1979 
and from February 1982 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina, which denied a disability rating 
higher than 10 percent for her low back disability involving 
spondylosis with degenerative mild facet changes at L4-5 and 
L5-S1.  

In August 2008, the Veteran testified at a hearing held 
before the undersigned Veterans Law Judge at the RO in 
Montgomery, Alabama.  As a result of her testimony, the Board 
remanded the case in February 2009 for additional evidentiary 
development and consideration, including providing additional 
notice pursuant to the Veterans Claims Assistance Act (VCAA) 
and having the Veteran examined to reassess the severity of 
her low back disability.

Following a VA examination performed on April 27, 2009, the 
RO granted an increased rating of 20 percent for the 
Veteran's low back disability, effective from that date.  
Therefore, the Board must determine whether her low back 
disability warrants a disability rating higher than 10 
percent prior to April 27, 2009, and a disability rating 
higher than 20 percent since.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (a Veteran is presumed to be seeking the 
highest possible rating unless he specifically indicates 
otherwise).


FINDINGS OF FACT

1.  Both prior to and since April 27, 2009, the Veteran's low 
back disability has shown no objective neurological findings 
which would suggest intervertebral disc syndrome.

2.  Prior to April 27, 2009, the Veteran's low back 
disability demonstrated motion in every direction, with 
flexion to 70 degrees, and a combined range of motion of 185 
degrees (without consideration of extension), all of which 
produced some pain on motion but no additional loss of motion 
after repetitive use.

3.  Since April 27, 2009, the Veteran's low back disability 
demonstrates motion in every direction, but with flexion 
limited to 40 degrees, with no evidence of pain on motion or 
additional loss of motion after repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for spondylosis of the lumbar spine have not been met 
prior to April 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5242 (2009).

2.  The criteria for a disability rating higher than 20 
percent for spondylosis of the lumbar spine have not been met 
since April 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision. 



I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) defines VA's duties to notify and 
assist the Veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The 
VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

In the present case, VA provided the Veteran with this 
contemplated notice in letters dated in March 2006 and May 
2006, both of which were issued prior to the RO initial 
adjudication of the claim in June 2006, which is the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction).  On remand, the Veteran 
was also issued a letter in March 2009 which notified her of 
a need to demonstrate a worsening of her low back disability, 
including the impact on her employment and daily life.  The 
letter also included the applicable diagnostic criteria.  
Thereafter, the AMC readjudicated her claim in a supplemental 
statement of the case (SSOC) in October 2009.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  

The Veteran, moreover, has not alleged any prejudicial error 
in the content or timing of any VCAA notice she received (or 
did not receive).  In Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the Supreme Court indicated that the appellant, not 
VA, has the burden of showing why a VCAA notice error is 
prejudicial, i.e., outcome determinative.  Thus, absent this 
pleading or showing, the duty to notify has been satisfied in 
this case.

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence in support of her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC have 
obtained all pertinent records that she identified as 
relevant to her claim.  She was also afforded several VA 
compensation examinations to assess the severity of her low 
back disability, the most recent of which was performed in 
April 2009, pursuant to the Board's February 2009 remand 
directive.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Merits of the Claim

The Veteran's service treatment records show that she was 
seen on numerous occasions for low back pain.  An MRI 
performed in November 1996 revealed a bulging disc at L5-S1.  
Her complaints of low back pain continued after she left the 
military in March 1998.  However, a VA examination performed 
in May 1998 showed that X-rays of the lumbosacral spine were 
normal.  Nevertheless, the RO issued a September 1998 rating 
decision in which it granted service connection and assigned 
a 10 percent rating for low back pain.

In January 2006, the Veteran filed a claim for increased 
compensation benefits.  The RO initially denied her claim in 
a June 2006 rating decision.  But after a VA examination on 
April 27, 2009, showed that flexion was now limited to 40 
degrees, the RO granted an increased rating of 20 percent for 
her low back disability, effective from the date of the 
examination.  Therefore, the Board must determine whether her 
low back disability warrants a disability rating higher than 
10 percent prior to April 27, 2009, and a disability rating 
higher than 20 percent since.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Degenerative arthritis of the spine is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Under these criteria, a 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  These 
criteria apply with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

The next higher rating of 40 percent requires forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  And a 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.

The Rating Schedule also lists normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V, 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for the Veteran's low back disability for the period 
prior to April 27, 2009, or a disability rating higher than 
20 percent for the period since April 27, 2009.  The evidence 
for consideration includes two VA examination reports, each 
of which provides evidence against the Veteran's claim.  

A.  Prior to April 27, 2009

Turning to the first period prior to April 27, 2009, the only 
relevant evidence includes a May 2006 VA examination report.  
This report notes that the Veteran's thoracolumbar spine 
demonstrated flexion of 75 degrees, left lateral flexion of 
35 degrees, right lateral flexion of 15 degrees, and rotation 
in both directions of 30 degrees.  Unfortunately, extension 
was not reported.  But even without considering extension, 
her combined range of motion was 185 degrees.  The VA 
examiner noted that the Veteran reported a "dull ache" with 
flexion, pain down her left leg with left lateral flexion, 
pain radiating up her back with right lateral flexion, and no 
pain with rotation in either direction.  Even with her 
complaints of pain, however, the examiner observed no 
additional limitation of motion with repetitive movements.   

These findings do not warrant a disability rating higher than 
10 percent, since her thoracolumbar spine had flexion greater 
than 60 degrees and a combined range of motion greater than 
120 degrees.  In addition, the examiner made no reference to 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  In light of these 
findings, the Veteran's low back disability does not meet the 
criteria for a 20 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a, DC 5242.  

And since the VA examiner noted that the Veteran's spine did 
not demonstrate any additional loss of motion after 
repetitive movements, a disability rating higher than 10 
percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See DeLuca, 8 Vet. App. at 204-08.  Indeed, the 
Veteran even told the examiner that, although she experienced 
flare-ups of pain approximately two to three times a week, 
there was no additional limitation during such flare-ups.  
She also denied having to use an assistive device to walk.  
In short, there is simply no basis to assign a disability 
rating higher than 10 percent based on functional loss due to 
pain, weakness, fatigability, or incoordination of the 
thoracolumbar spine.  Id. 

In reaching this decision, the Board finds that the Veteran's 
low back disability is not manifested by intervertebral disc 
syndrome, which would warranted consideration of other 
diagnostic criteria.  Concerning this, Note (1) to the rating 
formula specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  This often includes 
consideration of whether the disability involves paralysis of 
the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520 (2009). 

The Board has considered the Veteran's complaints of 
radicular symptoms in her left lower extremity when examined 
by VA in May 2006.  However, no objective neurological 
findings were identified on clinical evaluation which would 
support the Veteran's complaints.  In particular, both lower 
extremities had normal reflexes and normal strength.  The 
diagnosis of moderate chronic lumbar strain provided by the 
examiner also negates a finding of intervertebral disc 
syndrome.  These findings and diagnosis fail to show any 
neurological symptoms which would warrant a separate rating.  
And the Board places greater probative value on the objective 
findings than statements provided by the Veteran.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

In light of the findings showing significant motion in every 
direction, with flexion of 75 degrees, the lack of functional 
loss after repetitive movements, and no objective 
neurological findings in either lower extremity, the Board 
finds that the Veteran's low back disability was properly 
rated as 10 percent disabling prior to April 27, 2009.



B.  Since April 27, 2009

The RO assigned the higher 20 percent rating based on 
findings from the VA examination performed on April 27, 2009.  
Range-of-motion testing performed at that time revealed 40 
degrees of flexion, 20 degrees of extension, and 30 degrees 
of lateral flexion and rotation in both directions.  Since 
flexion is now limited to 40 degrees, which is greater than 
30 degrees but not greater than 60 degrees, the RO properly 
assigned the higher 20 percent rating from the date of this 
VA examination.  

The findings in this report, however, do not meet the 
criteria for the next higher rating of 30 percent, since her 
spine clearly demonstrated flexion greater than 30 degrees, 
with motion in every direction, thereby precluding a finding 
of ankylosis.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The VA examiner also commented 
that there was no objective evidence of pain following 
repetitive movements, and no additional limitations after 
three repetitions.  Thus, a disability rating higher than 20 
percent is not warranted under the provisions of 38 C.F.R. 
§ 4.40, 4.45, and 4.59.  See DeLuca, supra. 

Neurological testing also showed that motor strength, 
reflexes, and sensation were normal in both lower 
extremities.  The examiner also commented that an 
electromyography (EMG) and a nerve conduction study (NCS) 
revealed no evidence of radiculopathy or peripheral 
neuropathy.  Thus, consideration of a separate rating for 
associated neurological impairment is precluded.  In sum, 
there is simply no basis to assign a disability rating higher 
than 20 percent for the Veteran's low back disability since 
April 27, 2009.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability rating higher than 10 percent prior to April 27, 
2009, and against a disability rating higher than 20 percent 
since April 27, 2009, for the Veteran's service-connected 
spondylosis of the lumbar spine.  And as the preponderance of 
the evidence is against her claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Hence, the appeal is denied.

C.  Extraschedular Consideration

The Board also finds that the schedular ratings assigned for 
the Veteran's low back disability are not inadequate, such 
that any of the claim should be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, there 
is no evidence that her low back disability has caused marked 
interference with employment or has required frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Indeed, the Veteran testified at 
her hearing that her low back disability had not caused her 
to miss any work.  As such, the circumstances of this case do 
not warrant an extraschedular referral.  See Thun v. Peake, 
22 Vet. App. 111 (2008).


ORDER


A disability rating higher than 10 percent prior to April 27, 
2009, and a disability rating higher than 20 percent since 
April 27, 2009, for spondylosis of the lumbar spine is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


